Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 1 of 13 PageID 3183




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    ZENA PITTS,

          Plaintiff,
    v.                                          Case No. 8:21-cv-2033-VMC-CPT

    GEOVERA SPECIALTY
    INSURANCE COMPANY,

         Defendant.
    ______________________________/

                                          ORDER

          This matter is before the Court on consideration of

    Plaintiff Zena Pitts’ Motion for Remand (Doc. # 10), filed on

    August   26,    2021.       Defendant       GeoVera   Specialty   Insurance

    Company responded on September 8, 2021. (Doc. # 17). For the

    reasons that follow, the Motion is denied.

    I.    Background

          Pitts    initiated       this     declaratory      judgment    action

    regarding insurance coverage against GeoVera in state court

    in January 2021. (Doc. # 1-4). During the litigation, in March

    2021, Pitts demanded $70,000 to settle the case. (Doc. # 1 at

    5). While in state court, GeoVera engaged in motion practice,

    including     filing    a    motion    to     dismiss/motion   for   summary

    judgment and a motion for sanctions in April 2021. (Id.).




                                            1
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 2 of 13 PageID 3184




          Months later, on June 24, 2021, Pitts sent a demand

    letter to GeoVera, demanding $100,000.00 to settle the case.

    (Doc. # 10-1). The letter noted that this $100,000 amount

    “include[d] all outstanding fees and costs to date.” (Id. at

    2).

          After   receiving     the   letter,   GeoVera   “specifically

    requested that counsel for [Pitts] itemize its new demand and

    identify actual incurred attorneys’ fees to date.” (Doc. # 1

    at 6). Pitts then provided the following breakdown of her

    settlement demand on August 20, 2021:

          Indemnity: $55,264.00

          Fees and costs to date: $31,736.00

          Bad Faith Consideration: $13K

    (Id. at 7; Doc. # 17-1 at 1).

          GeoVera then removed the case to this Court on the basis

    of diversity jurisdiction on August 23, 2021. (Doc. # 1).

    Now, Pitts argues that the case should be remanded. (Doc. #

    10). GeoVera has responded (Doc. # 17), and the Motion is

    ripe for review.

    II.   Legal Standard

          “Federal     courts     have    limited     subject     matter

    jurisdiction.” Morrison v. Allstate Indem. Co., 228 F.3d

    1255, 1260-61 (11th Cir. 2000). As such, “[a] federal court


                                      2
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 3 of 13 PageID 3185




    not only has the power but also the obligation at any time to

    inquire   into   jurisdiction     whenever    the   possibility    that

    jurisdiction does not exist arises.” Fitzgerald v. Seaboard

    Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).

          When   jurisdiction    is    premised     upon   diversity     of

    citizenship, 28 U.S.C. § 1332(a) requires that the action is

    between “citizens of different States” and that “the matter

    in controversy exceeds the sum or value of $75,000, exclusive

    of interest and costs.” If “the jurisdictional amount is not

    facially apparent from the complaint, the court should look

    to the notice of removal and may require evidence relevant to

    the amount in controversy at the time the case was removed.”

    Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.

    2001). When “damages are unspecified, the removing party

    bears the burden of establishing the jurisdictional amount by

    a preponderance of the evidence.” Lowery v. Ala. Power Co.,

    483 F.3d 1184, 1208 (11th Cir. 2007).

    III. Analysis

          Pitts argues that this case should be remanded to state

    court for multiple reasons. The Court will address each

    argument in turn.




                                       3
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 4 of 13 PageID 3186




          A.    Timeliness

          “A state court defendant may remove a case to federal

    court at two procedurally distinct moments in time.” Exum v.

    State Farm Fire & Cas. Co., 821 F. Supp. 2d 1285, 1289 (M.D.

    Ala. 2011)(citing 28 U.S.C. § 1446(b)). “First, if it is

    facially apparent from the initial pleading that subject

    matter jurisdiction exists, the first paragraph of § 1446(b)

    provides the procedure for removal.” Id. “However, ‘[i]f the

    case stated by the initial pleading is not removable, a notice

    of removal may be filed within thirty days after receipt by

    the defendant, through service or otherwise, of a copy of an

    amended pleading, motion, order or other paper from which it

    may first be ascertained that the case is one which is or has

    become removable.’” Id. (quoting § 1446(b)).

          First, Pitts argues that the removal of this case was

    untimely because GeoVera removed the case more than 30 days

    after receiving “other paper” showing the case was removable.

    (Doc. # 10 at 1-2). Specifically, Pitts argues that the 30-

    day deadline to remove the case began to tick on June 24,

    2021, when Pitts sent her demand letter for $100,000. (Id.).

    In response, GeoVera persuasively asserts that removal was

    timely     because   the   bald   demand   for   $100,000   was   too

    speculative to support removal until GeoVera obtained the


                                       4
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 5 of 13 PageID 3187




    itemization of the claimed damages on August 20, 2021. (Doc.

    # 17 at 5-7).

          The Court agrees with GeoVera. See McCormack v. USAA

    Cas. Ins. Co., No. 3:21-cv-43-MMH-JBT, 2021 WL 717538, at *3

    (M.D. Fla. Feb. 24, 2021)(noting that “a [settlement] demand

    for a lump sum amount ‘without the slightest suggestion how

    in the world the plaintiff[ ] could support such a figure,’

    is   considered    nothing   more   than   mere   posturing”   and   is

    insufficient      to   establish    the    amount   in   controversy

    requirement (citation omitted)). Given the large jump in the

    settlement demand from $70,000 in March 2021 to $100,000 in

    June 2021, GeoVera reasonably requested an itemization of the

    alleged damages and attorney’s fees before removing the case

    so that it could establish the amount in controversy with the

    degree of specificity required by this Court. In short, the

    itemization of damages provided on August 20 was the first

    “other paper” from which GeoVera could reasonably ascertain

    that the amount in controversy requirement was met. And the

    Court notes that GeoVera removed the case only three days

    after Pitts provided the damages itemization that established

    the amount in controversy to be $87,000.

          Thus, the removal was timely, and the Motion is denied

    as to this argument.


                                        5
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 6 of 13 PageID 3188




          B.    Waiver

          Next, Pitts argues that GeoVera has waived its right to

    remove the case because it has “sought affirmative relief

    from the Florida Trial Court on numerous occasions.” (Doc. #

    10 at 2).

          “Litigating a case on the merits at the state court level

    effectively waives the defendant’s right to remove a state

    court action to federal court.” Del Rio v. Scottsdale Ins.

    Co., No. 6:05-cv-1429-PCF-JGG, 2005 WL 3093434, at *5 (M.D.

    Fla. Nov. 18, 2005). “In order to waive the right to removal

    in this manner, however, a defendant must proceed in state

    court despite having notice of its right to remove the case.”

    Id. “A party may waive the right to remove to federal court

    where, after it is clear that a case is removable, the

    defendant takes action in state court that manifests its

    intent to have the matter adjudicated there and to abandon

    its right to proceed in federal court.” Id. “A defendant is

    only deemed to have waived its right to remove if, after the

    right to remove is apparent, it takes ‘clear and unequivocal

    actions’ in state court that manifest its intent to have the

    matter adjudicated there.” Id. (citation omitted).

          Here, GeoVera has not waived its right to removal. The

    primary actions taken by GeoVera in state court that Pitts


                                      6
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 7 of 13 PageID 3189




    emphasizes are the filing of the motion to dismiss/motion for

    summary judgment. (Doc. # 10 at 3). But “[t]he filing of a

    motion to dismiss in and of itself does not necessarily

    constitute a waiver of the defendant’s right to proceed in

    the federal forum.” Hill v. State Farm Mut. Auto. Ins. Co.,

    72 F. Supp. 2d 1353, 1354 (M.D. Fla. 1999). Also, these

    motions were filed in April 2021 — months before GeoVera

    received the June 24 demand letter or the August 20 breakdown

    of the demanded damages. (Doc. # 1-6). As these actions were

    taken before GeoVera’s right to removal was established, they

    do not support that GeoVera waived its right to removal. Nor

    do the much more minor actions taken by GeoVera in August

    2021 (including the attempt to schedule a hearing on an

    objection and the filing of a motion for protective order)

    manifest a clear intent to litigate in state court despite

    GeoVera’s right to remove.

           Furthermore,   the     Court   does   not    consider   GeoVera’s

    removal of this case to constitute “nothing more than ‘an

    appeal from an adverse judgment of the state court,’” as Pitts

    maintains. (Doc. # 10 at 4). While the Court acknowledges

    that    the   state   court    magistrate     had    recommended   that

    GeoVera’s motion for summary judgment be denied in June 2021,

    to which GeoVera objected, the Court does not believe that


                                          7
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 8 of 13 PageID 3190




    the removal of the case to this Court reflects an attempt “to

    avoid an adverse judgment in Florida State Court.” (Id. at

    5). This timing is better explained by Pitts’ demanding — for

    the first time — an amount in excess of $75,000 to settle the

    case in late June 2021, and then providing a breakdown of her

    damages amount in August 2021.

          In short, GeoVera has not waived its right to remove

    this case to federal court.

          C.   Amount in Controversy

          Pitts next argues that GeoVera has not established that

    the amount in controversy exceeds $75,000 by a preponderance

    of the evidence. (Doc. # 10 at 5).

          The Court disagrees. The June 24 settlement demand, when

    combined   with    the   August     20      breakdown    of    the   requested

    damages,   establishes       that    the      amount    in    controversy    is

    $87,000.   (Doc.    #    1   at   7).       This   amount    is   composed   of

    $55,264.00    in   damages        under      the    insurance     policy     and

    $31,736.00 in attorney’s fees and costs incurred prior to

    removal. (Id.). And, indeed, the amount of attorney’s fees

    and costs incurred before removal can be included in the

    amount in controversy calculation. See Miller Chiropractic &

    Med. Centers, Inc. v. Progressive Select Ins. Co., No. 8:16-

    cv-3034-VMC-MAP, 2016 WL 6518782, at *2 (M.D. Fla. Nov. 3,


                                            8
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 9 of 13 PageID 3191




    2016)(“For      jurisdictional       purposes,     the    attorney’s       fees

    included in the amount-in-controversy calculation are set as

    of the date of removal.”). Thus, the Motion is denied as to

    this argument.

          D.      Diversity

          Pitts     also   contends      that    GeoVera      “has    failed     to

    establish the citizenship of both parties.” (Doc. # 10 at 7).

    She argues that the notice of removal, and attached exhibits,

    do not establish that she is domiciled in, and thus a citizen

    of, North Carolina. (Id.). She also argues that GeoVera’s

    citizenship is ambiguous. (Id. at 8).

          The      Court      disagrees.       GeoVera       has     sufficiently

    established the citizenships of both parties. The notice of

    removal, and attached affidavit of Adam Marchant, establish

    that GeoVera is a citizen of both Delaware — the state in

    which it is incorporated — and California — the state in which

    it has its principal place of business. (Doc. # 1 at 4; Doc.

    # 1-3); see also Barton v. Nationwide Mut. Fire Ins. Co., No.

    2:17-CV-618-SLB, 2021 WL 3514212, at *2 (N.D. Ala. Aug. 10,

    2021)(“Unlike an individual, a corporation is a citizen for

    the purposes of diversity jurisdiction in both its state of

    incorporation          and     the         state     where         it       has

    its principal place of business.”). The Court does not agree


                                           9
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 10 of 13 PageID 3192




    that the fact that GeoVera is licensed to transact business

    in Florida suggests that GeoVera is a citizen of Florida.

          As to Pitts, GeoVera argued in the notice of removal

    that Pitts “is/was a citizen of North Carolina, and resided

    in and/or was domiciled in Charlotte, Mecklenburg County, NC

    with an intent to remain in North Carolina.” (Doc. # 1 at 2).

    “For purposes of diversity jurisdiction, ‘citizenship’ means

    ‘domicile.’” Audi Performance & Racing, LLC v. Kasberger, 273

    F. Supp. 2d 1220, 1226 (M.D. Ala. 2003)(citation omitted).

    “In fact, it is a party’s domicile rather than his residence

    which    is    determinative      of   citizenship for        diversity

    jurisdiction.” Id. (citations omitted). “A person’s domicile

    is the place of his true, fixed, and permanent home and

    principal establishment, and to which he has the intention of

    returning whenever he is absent therefrom.” Id. (citation

    omitted).

          Here, GeoVera has provided evidence that Pitts is indeed

    domiciled in North Carolina. (Doc. # 1-2). Specifically, the

    Sarasota County Property Appraiser’s current records for the

    Sarasota property at issue in this litigation, the notice of

    commencement, and the quitclaim deed all state that Pitts’

    address is in Charlotte, North Carolina. (Id. at 1, 12-13).

    Additionally,    the   notary’s   certification    on   the   mortgage


                                      10
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 11 of 13 PageID 3193




    document    reflects   that   Pitts    produced   a   North   Carolina

    driver’s license. (Id. at 10). In the absence of evidence

    suggesting Pitts is domiciled elsewhere, the Court finds that

    GeoVera has established that Pitts is domiciled in, and a

    citizen of, North Carolina. See Audi Performance & Racing,

    LLC, 273 F. Supp. 2d at 1226 (noting that courts look to

    “numerous specific objective facts to determine whether a

    domicile has been established,” including “home ownership and

    ownership of other real property” and “driver’s licensing”).

          Because Pitts is a citizen of North Carolina and GeoVera

    is a citizen of Delaware and California, complete diversity

    exists.

          E.    Attorney’s Fees

          In her Motion, Pitts contends that she is entitled to

    attorney’s fees and costs in bringing this Motion. (Doc. # 10

    at 9-12). As the Court has determined that removal was proper

    and subject matter jurisdiction exists, Pitts is not entitled

    to her fees and costs.

          For its part, GeoVera argues that it is entitled to

    attorney’s fees incurred in responding to the Motion. (Doc.

    # 17 at 18-19). But GeoVera cites no relevant authority for

    the proposition that this Court should impose attorney’s fees

    as a sanction on Pitts for moving to remand. Rather, most of


                                      11
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 12 of 13 PageID 3194




    the cases cited by GeoVera discuss a plaintiff’s bad faith in

    relation to 28 U.S.C. § 1446(c)(1), which merely creates an

    exception to the one-year deadline to remove where “the

    plaintiff has acted in bad faith in order to prevent a

    defendant from removing the action.” 28 U.S.C. § 1446(c)(1).

    This statute is not applicable to this case, in which GeoVera

    removed within one year of the case’s filing. Additionally,

    28   U.S.C.      §    1447(c)    does   not    support     the   imposition      of

    attorney’s fees on Pitts as that section only permits the

    imposition of attorney’s fees on a removing defendant after

    a    case   is       remanded.   See    28    U.S.C.   §   1447(c)(“An      order

    remanding the case may require payment of just costs and any

    actual      expenses,      including     attorney      fees,     incurred   as    a

    result of the removal.”).

           Even if GeoVera had cited relevant legal authority, the

    Court would still decline to impose fees and costs on Pitts.

    While the Court ultimately denied Pitts’ Motion, the Court

    does not believe that the Motion was filed in bad faith. In

    particular,          Pitts’   argument       regarding     the   timeliness      of

    removal was colorable, given that the settlement demand for

    $100,000 was sent to GeoVera over 30 days before removal.

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:


                                             12
Case 8:21-cv-02033-VMC-CPT Document 19 Filed 09/13/21 Page 13 of 13 PageID 3195




          Plaintiff Zena Pitts’ Motion for Remand (Doc. # 10) is

     DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    13th day of September, 2021.




                                      13
